 404DECISIONS OF,NATIONAL LABOR RELATIONS BOARDrepresented over 750 employees at Santa Susana who have numerouscommon interests with the employees sought by IUOE.In view of the foregoing and the record as a whole, we find that thegroups of employees requested by both IBEW and IUOE compriseonly small segments of a large group of unrepresented employees whoperform similar work, hold similar classifications, and with whom theemployees sought to be represented have many common interests. Inlight of these facts and the further facts that the Employer's opera-tions are highly integrated and that collective bargaining for all theEmployer's represented employees in the Los Angeles area bargainingunit has always been on a multiplant basis, we find that the units re-quested by IBEW and IUOE are inappropriate for purposes of col-lective bargaining.Furthermore, as the Santa Susana facility is anintegral part of the Employer's other Los Angeles operations and ascollective bargaining for the represented employees of the Employerhas always been multiplant in scope, any appropriate residual unitshould be coextensive with the multiplant unit and not merely coex-tensive with one of the Employer's facilities.10[The Board dismissed the petitions.]CHAIRMAN MCCULLOCH and MEMBER BROWN took no part in theconsideration of the above Decision and Order.10The Loa Angeles StatlerHiltonHotel,129 NLRB 1349.FWD Corporation1andOffice and Professional Workers Local15, affiliated with Associated Unions of America,Petitioner.Case No. 12-R-451.May 2, 1961SUPPLEMENTAL DECISION AND ORDEROn March 31, 1942, following a consent election, the Board certifiedthe Petitioner as the collective-bargaining representative of the fol-lowing employees : "All office, local sales, technical and other salariedemployees of the Employer, excluding executives, supervisory em-ployees, department heads, confidential employees, field sales andservicemen, employees in branch offices, and deputized guards undersupervision of federal agencies."On July 29, 1960, the Petitioner requested the Board to clarify itscertification by finding that certain employees, classified as "staff orconfidential" are included within the certified unit.On October 20,1960, the Board remanded the matter to the Regional Director for theTwelfth Region for the purpose of receiving evidence on the issues1 Thenames of the Employer and Petitioner appear as amended at the hearing.131 NLRB No. 55. FWD CORPORATION405involved.Pursuant thereto, a hearing was held on November 15, 16,17, 29, and 30, 1960, before Max Rotenberg, hearing officer.The hear-ing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board 2 finds :Approximately 19 years ago the Petitioner was certified to repre-sent a unit of employees described in the Board certification set forthabove.The Petitioner now contends that 51 employees classified as"staff or confidential" should be declared included in that unit, asthey perform the same duties and functions as other employees cur-rently within the bargaining unit.The Employer contends,inter alia,that the individuals in questionare excluded by contract and that Petitioner's request constitutes ineffect a petition for recertification without an election.The 1942 certification described the appropriate unit as : "all office,local sales, technical and other salaried employees of the Employer."The recognition clause of the parties' 1942 contract provided that:"The Company recognizes the Union as the exclusive collective bar-gaining agency for all monthly paid employees."The parties next contract (1944) contained a recognition clausewhich provided for the : "Union as the exclusive bargaining agencyfor all office and salaried employees in the following departments."There then followed a list of 21 departments.The recognition clause of the parties' 1945 contract covered thesame departments listed in the 1944 contract, but only at the Em-ployer's Clintenville and Stevens Point, Wisconsin, operations.The 1946 to 1955 contracts recognize the Petitioner as: "the ex-clusive bargaining agency for all of the office and salaried employeeswho are paid in accordance with the rate ranges set forth in [the]agreement."The contracts from 1955 to the present provide for the : "Union.. , as the sole and exclusive bargaining agency representing the em-ployees of the Company...."The recognition clauses set forth above disclose that the partieshave made aseriesof changes in the unit description since the Board's1942 certification.The record further indicates that some of the in-dividuals sought by Petitioner for inclusion in the unit have beenexcluded from the time of the 1942 certification and that others wereremoved from the bargaining unit at various times from 1942 to thepresent?2 Pursuant to Section 3(b) of the National Labor Relations Act, the Board has delegatedits powers herein to a three-member panel[Members Rodgers,Leedom,and Fanning].S The record does not set forth the dates when these individuals were removed fromthe unit, but it does indicate that some individuals were excluded,from the time of the1942 certification, and that others were removed some time between 1942 and the present. 406DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn view of the age of the certificate, the numerous changes from thecertificate's unit description made by the parties in the collective-bargaining contracts negotiated since the certification, and the ex-clusion of some or all of the individuals in dispute from some or all ofthese contracts, we find that the unit for which the Petitioner is bar-gaining representative is too indeterminate at this time to permit re-solving by motion for clarification the question whether the disputedindividuals belong in the unit.4The Petitioner should file a new pe-tition for certification of representatives to resolve this question.TheBoard will then decide in the light of present conditions what is theappropriate unit and whether any employees because of bargaininghistory should be permitted to vote separately before including themin the unit.'ORDERIT IS HEREBY ORDERED that the request of Office and ProfessionalWorkers Local 15, affiliated with Associated Unions of America, forclarification of certification be, and it hereby is, denied.4 Sec A.0. Smith Corporation, Kankakee Works,119 NLRB 621, 622;Lockheed AircraftCorporation,89 NLRB 1, 2.5 SeeThe Zia Company,108NLRB 1134.AmalgamatedMeat Cuttersand Butcher Workmen of NorthAmerica,AFL-CIO'andPeyton Packing Company,Inc.CaseNo. 28-CC-66.May 3, 1961DECISION AND ORDEROn May 23, 1960, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and the General Counselfiled a brief in support thereof.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner to the extent consistent herewith.1The complaintagainst Local 391, AmalgamatedMeat Cuttersand Butcher Workmenof North America,was dismissed by motionof theGeneral Counsel at the hearing.131 NLRB No. 57.